Title: From George Washington to Colonel Henry Hollingsworth, 21 February 1778
From: Washington, George
To: Hollingsworth, Henry

 

Sir.
Head Quarters [Valley Forge] 21st feby 1778.

Your Letter of the 18th gives me pleasure by informing me that you have employed two active persons for the purpose of collecting Cattle and other articles of provision for the use of this Army, and that your brother whose zeal and knowledge of the Country will render him exceedingly useful is likewise exerting himself in this business; I am persuaded he will need no spur to his activity, if he is sensible of the important and critical Service which it is in his power to render—With respect to the money which seems to be so essential to the success of this matter, as Mr Blaine the Deputy Comy Genl of purchases is going into the Country where the collections are making, I will desire him to be as well furnished with this requisite as Circumstances will allow, in order to prevent any unwillingness and Jealousies in the minds of the Inhabitants on this account—I am Sir Yours &c.
